PER CURIAM.
The proposition contended for by defendant, viz., that, upon the pleadings and proofs, there was not shown such diversity of citizenship as would give the Circuit Court jurisdiction, seems to be in accord with the decisions; but the sixth section of the act of March 3, 1891, 26 Stat. 828, c. 517 [U. S. Comp. St. 1901, p. 549], has not given this court appellate jurisdiction to review questions as to the jurisdiction of the court below, and we therefore may not decide such questions. The correct practice when an appeal or writ'of error brings up before this court constitutional or jurisdictional questions involved with other questions is pointed out in U. S. v. Lee Yen Tai, 113 Fed. 465, 51 C. C. A. 299.
The jurisdictional question will be certified to the Supreme Court, and meanwhile the other questions will be reserved.